In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Dunne, J.), dated February 5, 1998, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
CPLR 3212 (a), as amended effective January 1, 1997, requires a motion for summary judgment to be made within 120 days after the filing of the note of issue, except with leave of court on good cause shown (see, CPLR 3212 [a], as amended by L 1996, ch 492). The plaintiffs filed their note of issue in December 1996. The defendants’ motion for summary judgment, which was made in September 1997, was properly denied as untimely, having been made more than 120 days after the effective date of the amendment to CPLR 3212 (a) and without a showing of good cause for the delay (see, Krug v Jones, 252 AD2d 572; Borelli v Gegaj, 248 AD2d 299, Phoenix Garden Rest. v Chu, 248 AD2d 164; Auger v State of New York, 236 AD2d 177, 179-180; cf., Broderick v Cohen, 253 AD2d 730 [decided herewith]). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.